537 F.2d 384
Philip Wayne FITE, Plaintiff-Appellant,v.RETAIL CREDIT COMPANY, Defendant-Appellee.
No. 75-1473.
United States Court of Appeals,Ninth Circuit.
July 14, 1976.

Chris J. Nelson, Billings, Mont., for plaintiff-appellant.
George C. Dalthorp, of Crowley, Kilbourne, Haughey, Hanson & Gallagher, Billings, Mont., for defendant-appellee.
ORDER OF AFFIRMANCE
Before CHAMBERS, TUTTLE,* and KILKENNY, Circuit Judges.


1
The summary judgment in favor of defendant-appellee is affirmed.


2
The issues are adequately covered in Fite v. Retail Credit Co., 386 F.Supp. 1045 (D.Mont., 1975).



*
 The Honorable Elbert P. Tuttle, Senior Judge of the United States Court of Appeals for the Fifth Circuit, sitting by designation